     Case: 1:19-cv-00972-DRC Doc #: 4 Filed: 11/15/19 Page: 1 of 6 PAGEID #: 25




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT CINCINNATI

CLAIRE E. WEBB,                                  :          Case No.: 1:19-cv-00972
                                                 :
       Plaintiff,                                :          Judge ________________________
                                                 :
v.                                               :
                                                 :          ANSWER, AFFIRMATIVE
MATTHEW A. EHLMAN, et al.                        :          DEFENSES, AND JURY
                                                 :          DEMAND OF DEFENDANTS,
       Defendants.                               :          MATTHEW A. EHLMAN AND
                                                 :          THORNTON
                                                 :          TRANSPORTATION LLC



                                      **********
       Defendants Matthew A. Ehlman and Thornton Transportation LLC (incorrectly identified

in Plaintiff’s Complaint as “Thornton Transportation, LLC”)(hereinafter “Defendants”), by and

through counsel, hereby answers Plaintiff’s Complaint as follows:

                                  FIRST CAUSE OF ACTION

       1.      Defendants deny for want of knowledge the allegations contained in ¶ 1.

       2.      Defendants deny the allegations contained in ¶ 2.

       3.      Defendants deny the allegations contained in ¶ 3.

                                SECOND CAUSE OF ACTION

       4.      In response to ¶ 4 of the Complaint, Defendants reincorporate their responses to

¶¶ 1 through 3 of the Complaint as if fully rewritten herein.

       5.      Defendants deny the allegations contained in ¶ 5.

       6.      Defendants deny the allegations contained in ¶ 6.
    Case: 1:19-cv-00972-DRC Doc #: 4 Filed: 11/15/19 Page: 2 of 6 PAGEID #: 26




                                 THIRD CAUSE OF ACTION

       7.      In response to ¶ 7 of the Complaint, Defendants reincorporate their responses to

¶¶ 1 through 6 of the Complaint as if fully rewritten herein.

       8.      Defendants deny for want of knowledge the allegations contained in ¶ 8.

       9.      Defendants deny for want of knowledge the allegations contained in ¶ 9.

       10.     Defendants deny for want of knowledge the allegations contained in ¶ 10.

                                FOURTH CAUSE OF ACTION

       11.     In response to ¶ 11 of the Complaint, Defendants reincorporate their responses to

¶¶ 1 through 10 of the Complaint as if fully rewritten herein.

       12.     Defendants deny for want of knowledge the allegations contained in ¶ 12.

       13.     Defendants deny for want of knowledge the allegations contained in ¶ 13.

       14.     Defendants deny for want of knowledge the allegations contained in ¶ 14.

       15.     Defendants deny for want of knowledge the allegations contained in ¶ 15.

       16.     Defendants deny the allegations contained in ¶ 16.

       17.     Defendants deny for want of knowledge the allegations contained in ¶ 17.

       18.     Defendants deny for want of knowledge the allegations contained in ¶ 18.

                                 FIFTH CAUSE OF ACTION

       19.     In response to ¶ 19 of the Complaint, Defendant reincorporates his responses to ¶¶

1 through 18 of the Complaint as if fully rewritten herein.

       20.     Defendants deny for want of knowledge the allegations contained in ¶ 20.

       21.     Defendants deny for want of knowledge the allegations contained in ¶ 21.




                                                 2
     Case: 1:19-cv-00972-DRC Doc #: 4 Filed: 11/15/19 Page: 3 of 6 PAGEID #: 27




                                  SIXTH CAUSE OF ACTION

       22.     In response to ¶ 22 of the Complaint, Defendants reincorporate their responses to

¶¶ 1 through 21 of the Complaint as if fully rewritten herein.

       23.     Defendants deny the allegations contained in ¶ 23.

       24.     Defendants deny the allegations contained in ¶ 24, improperly listed as a second ¶

23 in Plaintiff’s Complaint.

       25.     Defendants deny the allegations contained in ¶ 25, improperly listed as ¶ 24 in

Plaintiff’s Complaint.

                                  AFFIRMATIVE DEFENSES

       1.      Defendants deny each and every allegation, averment and claim, which is not

specifically herein admitted to be true.

       2.      Plaintiff’s Complaint fails to state a valid claim upon which relief can be granted.

       3.      Plaintiff was not physically or emotionally injured in the subject accident and

sustained no compensable damages.

       4.      Plaintiff’s claims and Plaintiff’s alleged damages, losses and/or injuries, if any,

may be barred and/or reduced by Plaintiff’s own comparative/contributory negligence and/or

Plaintiff’s express, implied, primary and/or unreasonable assumption of risk.

       5.      Plaintiff may not be the real party in interest and/or may lack standing or capacity

with respect to Plaintiff’s asserted allegations and/or claims.

       6.      Plaintiff may have failed to join all necessary and indispensable parties.

       7.      Plaintiff may have failed to mitigate damages, if any.

       8.      Plaintiff’s claims may be barred due to ineffective service; ineffective service of

process; improper commencement; and/or lack of subject matter jurisdiction.




                                                  3
     Case: 1:19-cv-00972-DRC Doc #: 4 Filed: 11/15/19 Page: 4 of 6 PAGEID #: 28




       9.      Plaintiff’s claims may be time-barred due to failure to comply with the applicable

limitations period(s).

       10.     Plaintiff’s action may be barred by the doctrine of sudden emergency and/or act

of God.

       11.     Plaintiff’s claims may be barred due to lack of foreseeability and/or lack of

proximate cause and/or by the doctrine of intervening, superseding causation.

       12.     Defendants reserve the right to seek a set-off and to assert the fault of one or more

other/non-parties.

       13.     Plaintiff’s damages, if any, are subject to a statutory cap.

       14.     Plaintiff’s claims may be barred by the doctrines of waiver, release, accord and

satisfaction, estoppel, unclean hands and/or laches.

       15.     Plaintiff’s claims may be barred by fraud and/or illegality.

       16.     Plaintiff’s claims may be barred due to discharge in bankruptcy.

       17.     Defendants assert and incorporate by reference all affirmative defenses referenced

in Ohio’s Civil Rules, including all affirmative defenses specified in Ohio Civ. R. 8.

       18.     Defendants reserve the right to raise such further defenses as shall become

manifest during completion of discovery.

       WHEREFORE, Defendants Matthew A. Ehlman and Thornton Transportation LLC,

through counsel, pray that Plaintiff’s Complaint be dismissed with prejudice with all costs and

attorney’s fees assessed to the Plaintiff.




                                                  4
Case: 1:19-cv-00972-DRC Doc #: 4 Filed: 11/15/19 Page: 5 of 6 PAGEID #: 29




                                         Respectfully submitted,

                                         REMINGER CO., L.P.A.

                                         /s/ Robert W. Hojnoski
                                         Robert W. Hojnoski (0070062)
                                         Jennifer J. Jandes (0097313)
                                         525 Vine St., Suite 1500
                                         Cincinnati, OH 45202
                                         Tel: (513) 721-1311; Fax: (513) 721-2553
                                         Email: rhojnoski@reminger.com
                                         Counsel for Defendants Matthew Ehlman and
                                         Thornton Transportation LLC


                                   JURY DEMAND

  Defendants hereby request a trial by jury on all issues so triable.


                                         Respectfully submitted,

                                         REMINGER CO., L.P.A.

                                         /s/ Robert W. Hojnoski
                                         Robert W. Hojnoski (0070062)
                                         Jennifer J. Jandes (0097313)
                                         525 Vine St., Suite 1500
                                         Cincinnati, OH 45202
                                         Tel: (513) 721-1311; Fax: (513) 721-2553
                                         Email: rhojnoski@reminger.com
                                         Counsel for Defendants Matthew Ehlman and
                                         Thornton Transportation LLC




                                            5
    Case: 1:19-cv-00972-DRC Doc #: 4 Filed: 11/15/19 Page: 6 of 6 PAGEID #: 30




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing has been

electronically filed this 15th day of November, 2019. A copy has also been served via

email/U.S. mail upon the following:

Joseph T. Mordino                               United Healthcare
Christine C. Steele                             PO Box 740801
Faulkner & Tepe, LLP                            Atlanta, GA 30374
1 W. 4th Street, Suite 2050                     Defendant
Cincinnati, OH 45202
jmordino@faulkner-tepe.com
csteele@faulkner-tepe.com
Counsel for Plaintiff

Metlife Auto & Home
PO Box 6040
Scranton, PA 18505
Defendant


                                            /s/ Robert W. Hojnoski
                                            Robert W. Hojnoski (0070062)




                                               6
